          Case 1:21-cv-03086-JPC Document 1 Filed 04/09/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 TRAVELERS CASUALTY AND SURETY
 COMPANY OF AMERICA
 One Tower Square
 Hartford, CT 06183
              Plaintiff
       v.
                                                              Civil Action No:
 TUKURU TECHNOLOGIES, LLC
                                                              JURY DEMAND
 11 East 44th Street, Suite 1600
                                                              ENDORSED HEREON
 New York, NY 10017
        and
 OMOLADE “Jacob” TUKURU
 289 Elm Road
 Briarcliff Manor, NY 10510-2207
                Defendants



                           PLAINTIFF’S COMPLAINT AT LAW

       Plaintiff, by and through its undersigned counsel, hereby demands judgment against the

above-named Defendants, and by way of Complaint in support thereof avers as follows:



                             I.      NATURE OF THE ACTION

       This action arises out of the failure of the Defendants to exercise reasonable care to

properly monitor, maintain and interact with the Plaintiff’s insureds’ computer systems. As a

result of such conduct and omissions, Plaintiff’s insureds’ computer systems were breached,

ransomware virus software was installed and initiated, causing their systems to be

locked/encrypted - resulting in substantial costs to replace equipment, and to recover and/or

unencrypt information, data and files.




                                                                                           Page | 1
             Case 1:21-cv-03086-JPC Document 1 Filed 04/09/21 Page 2 of 8




                                          II.     PARTIES

        1.       At all times pertinent, Plaintiff, Travelers Casualty and Surety Company of

America (hereinafter “Travelers”), was and is a corporation organized and existing under the laws

of the State of Connecticut and was engaged in the business of, inter alia, underwriting insurance,

and maintained its principal place of business at the above-captioned address.

        2.       At all times relevant hereto, Travelers was duly authorized to engage in the business

of underwriting insurance in the State of New York.

        3.       At all times relevant hereto, Travelers provided cyber risk insurance to the

following entities and related entities (hereinafter referred to at times collectively as “insureds” or

“subrogors”) in connection with their businesses located at the following addresses under policies

that were in full force and effect on all relevant dates, and at all relevant times.

                RizzoCodegreen Solutions, Inc.
                 (Policy No. 107099444 / Claim No. T1911328)
                 Principal Address: 1333 Broadway, Room 500, New York, NY 10018-7250

                Lee H. Skolnick Architecture + Design Partnership
                 (Policy No. 106837152 / Claim No. T1911344)
                 Principal Address: 75 Broad Street, Suite 2700, New York, NY 10004

                MVN Architects, LLC
                 (Policy No. 106888438 / Claim No. T1911375)
                 Principal Address: 39-39 29th Street, Long Island City, NY 11101

                Weiss / Manfredi Architects LLP
                 (Policy No. 107039558 / Claim No. T1911821)
                 Principal Address: 200 Hudson Street, Floor 10, New York, NY 10013-1807

                Robert Silman Associates Structural Engineers DPC
                 (Policy No. 106784852 / Claim No. T1914501)
                 Principal Address: 32 Old Slip, 10th Floor, New York, NY 10005




                                                                                              Page | 2
             Case 1:21-cv-03086-JPC Document 1 Filed 04/09/21 Page 3 of 8




        4.      At all times relevant hereto, and pursuant to the terms and conditions of said

policies of insurance, Travelers agreed to insure its subrogors with regard to certain cyber incidents

suffered during the effective period of this policies.

        5.      Upon investigation and payment of the claims for damages sustained by its insureds

arising from the incidents as further described herein, Travelers became subrogated to certain

rights and interests of its insureds.

        6.      At all times relevant hereto, the insureds operated their businesses from the above-

referenced locations and utilized various computers and other technical equipment and computer

platforms that were vital to and aided in their business practices.

        7.      Defendant, Tukuru Technologies, LLC, was and is a corporation organized and

existing under the laws of the State of New York and maintained its principal place of business at

the above-captioned address.

        8.      Upon information and belief, at all times relevant hereto and specifically at the time

of the subject cyber incidents, Defendant was in the business of, inter alia, providing information

technology solutions and support to various businesses in and around the New York City

metropolitan area.

        9.      Defendant, Omolade (“Jacob”) Tukuru, is an adult individual, who resides at 289

Elm Road, Briarcliff Manor, NY 10510-2207, who upon information and belief, is the President

and CEO of Defendant, Tukuru Technologies, LLC.

        10.     Upon information and belief, Mr. Tukuru had personal knowledge of and

involvement with the services provided by Tukuru Technologies, LLC, to each of the

aforementioned insureds’ computer systems, the methods used to remotely access these systems




                                                                                             Page | 3
          Case 1:21-cv-03086-JPC Document 1 Filed 04/09/21 Page 4 of 8




to perform maintenance and monitoring, as well as the protocols used when undertaking such

efforts by Tukuru Technologies.

       11.      Upon information and belief, Tukuru Technologies, LLC, and Olomade “Jacob”

Tukuru, personally (hereinafter collectively the “Defendants”), were retained by and/or

undertook work on behalf of Plaintiff’s insureds to provide the aforementioned support for their

computers, equipment and computer systems.



                             III.    JURISDICTION AND VENUE

       12.      This Court has jurisdiction over the parties pursuant to 28 U.S.C. §1332, on the

basis of diversity of citizenship between the Plaintiff, a Connecticut company, and the

Defendants, a corporate and an individual resident of the State of New York, and because the

amount in controversy is in excess of $75,000, exclusive of costs and interest, as required by 28

U.S.C. §1332.

       13.      Venue is proper in this District, pursuant to 28 U.S.C. §1391(b)(1) and (2), because

the Defendants are residents of an undertake their work within this District, and because a

substantial part of the events and omissions giving rise to this action occurred in the Southern

District of New York.



                               IV.     STATEMENT OF FACTS

       14.      Plaintiff repeats the allegations set forth in the prior paragraphs of this Complaint

as though they were set forth at length herein.




                                                                                            Page | 4
          Case 1:21-cv-03086-JPC Document 1 Filed 04/09/21 Page 5 of 8




       15.     On or before July 23, 2019, Plaintiff’s insureds entered into contracts with Tukuru

Technologies for the purpose of Defendants providing computer and information technology

support for their businesses.

       16.     On or about July 23, 2019, a computer hacking ransomware event occurred causing

disruption to and encryption of a portion of the insureds’ systems/servers/data/programming.

       17.     Upon information and belief, the hacker’s ability to gain control of Plaintiff’s

insureds’ systems was due to the negligence/gross negligence of the Defendants in failing to use

proper protocols with regard to their remote management and monitoring (RMM) connections

between Defendants’ office and the insureds’ systems.

       18.     The aforementioned hacking ransomware event resulted in significant damages in

the form of proper crisis management and remediation expenses, business interruption and related

additional expenses totaling in an amount in excess of $75,000.00

       19.     All such damages and losses were directly and proximately caused by Defendant

as more fully described below.



                    COUNT I –NEGLIGENCE / GROSS NEGLIGENCE

       20.     Plaintiff repeats the allegations set forth in the prior paragraphs of this Complaint

as though they were set forth at length herein.

       21.     Defendants individually and collectively owed Plaintiff’s insureds a duty of care to

refrain from engaging in conduct that created a foreseeable likelihood of injuries to Plaintiff’s

insureds’ property and businesses.




                                                                                            Page | 5
             Case 1:21-cv-03086-JPC Document 1 Filed 04/09/21 Page 6 of 8




       22.      Defendants knew or should have known that carelessly and/or recklessly failing to

take proper precautions with regard to access to Plaintiff’s insureds’ system would place Plaintiff’s

insureds and others similarly situated in risk of foreseeable harm.

       23.      Defendant knew or should have known that carelessly and recklessly failing to take

such precautions regarding access to Plaintiff’s insureds’ system could or would lead to damages

to property and business interests.

       24.      The aforementioned damages were the direct and proximate result of the

negligence, gross negligence, carelessness, recklessness and/or other unlawful actions and/or

omissions of the Defendants, which consisted of, but are not limited to, the following:

       (a)      failing to exercise reasonable care with respect to its selection, design,
                configuration, maintenance, programming, inspection, updating and use of
                Plaintiff’s insureds’ computer equipment and systems, including, but not limited
                to, carelessly, negligently and recklessly performing the following:

                (1)    failing to properly protect the insureds’ computer equipment and systems
                       from unlawful and/or unwanted access by others;

                (2)    failing to properly protect the insureds’ computer equipment and systems
                       from unlawful and/or unwanted encryption by others;

                (3)    failing to properly design, install and maintain proper safeguards to limit
                       such access and/or encryption;

                (4)    failing to properly design, install and maintain proper backup systems and
                       protocols to limit post-incident losses or expenses;

                (5)    failing to properly monitor the insureds’ computer equipment and systems
                       to ensure compliance with applicable safety procedures.

       (b)      failing to exercise reasonable care with respect to its selection, design,
                configuration, maintenance, programming, inspection, updating and use of the
                Tukuru Technologies computer equipment and systems, including, but not limited
                to, carelessly, negligently and recklessly performing the following:

                (1)    failing to properly protect the Tukuru Technologies computer equipment
                       and systems from unlawful and/or unwanted access by others;



                                                                                            Page | 6
             Case 1:21-cv-03086-JPC Document 1 Filed 04/09/21 Page 7 of 8




                (2)    failing to properly protect the Tukuru Technologies computer equipment
                       and systems from unlawful and/or unwanted encryption by others;

                (3)    failing to properly design, install and maintain proper safeguards to limit
                       such access and/or encryption;

                (4)    failing to properly monitor the Tukuru Technologies computer equipment
                       and systems to ensure compliance with applicable safety procedures.

       (c)      failing to adequately instruct, supervise and/or train servants, employees and agents
                as to the proper ways to perform the tasks set forth in subparagraphs (a) and (b);

       (d)      failing to adequately warn others of the dangers resulting from the failure to
                exercise reasonable care as set forth in subparagraphs (a) and (b);

       (e)      failing to provide, establish and/or follow proper and adequate controls so as to
                ensure the proper performance of the tasks set forth in subparagraphs (a) and (b);

       (f)      failing to perform the tasks set forth in subparagraphs (a) and (b) in conformity with
                prevailing industry and governmental specifications and standards;

       (g)      failing to retain competent, qualified and/or able agents, employees or servants to
                perform the tasks set forth in subparagraphs (a) and (b);

       (h)      violating the standards of care prescribed by statutes, rules, regulations, ordinances,
                codes, and/or industry customs applicable to this action.

       (i)      failing to exercise the duty of care owed to, inter alia, Plaintiff’s insureds; and/or

       (j)      otherwise acting negligently and carelessly under the circumstances.

       25.      As a direct and proximate result of this negligent, gross negligent, careless and

reckless conduct, Defendants are liable to Plaintiff for the aforementioned damages sustained.

       WHEREFORE, Plaintiff respectfully requests judgment against Defendants, joint and

severally, and/or individually, in an amount in excess of $75,000.00, plus costs incident to this

suit, delay damages and attorney fees, and for such other relief as this Honorable Court shall deem

appropriate under the circumstances.



                       PLAINTIFF DEMANDS A TRIAL BY JURY.

                                                                                               Page | 7
         Case 1:21-cv-03086-JPC Document 1 Filed 04/09/21 Page 8 of 8




                                    de LUCA LEVINE LLC




Dated:   April 9, 2021        BY:
                                    Kenneth Grear, Esquire
                                    NY Attorney ID No. 4625349
                                    Three Valley Square, Suite 220
                                    Blue Bell, PA 19422
                                    (215) 383-0081
                                    (215) 383-0082
                                    kgrear@delucalevine.com




                              BY:
                                    Kenneth T. Levine, Esquire
                                    (not admitted in New York)
                                    Three Valley Square, Suite 220
                                    Blue Bell, PA 19422
                                    (215) 383-0081
                                    (215) 383-0082
                                    klevine@delucalevine.com

                                    Attorneys for Plaintiff
                                    Travelers Casualty and Surety Company of America




                                                                            Page | 8
